DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/12/2021 has been entered.

Response to Arguments
Applicant’s arguments, see page 9, filed 4/12/2021, with respect to the 103 rejection have been fully considered and are persuasive.  The 103 rejection of the claims has been withdrawn.  The 112(f) interpretation of the image transmitting interface and the data communicating interface has been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 

The application has been amended as follows: 

9. (Currently Amended) The multi-function peripheral according to claim 1, wherein after the controller has transmitted the self-identification information as the information addressed to the device having the obtained terminal identification information, the controller is further configured to control the multi-function peripheral to monitor whether an outputting instruction for outputting the image data is recorded in the intermediate data stored in the server, the outputting instruction being transmitted by the mobile terminal as information addressed to a device having the self-identification information; and 4Application No. 16/586,394Docket No.: 006834.00372\US Amendment dated April 12, 2021 Re: Office Action dated December 10, 2020 in a case that the controller determines that the outputting instruction is recorded in the intermediate data, the controller is further configured to control the multi-function peripheral to receive the outputting instruction.


Allowable Subject Matter
Claims 1, 3-7, 9-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The unique features of the claims are the following features: obtain both network information and terminal identification information as identification information of the mobile terminal, from image data generated by the scanning performed by the scanner; and wherein in a case that the network information includes network identification information for identifying a network to which the mobile terminal is connected, but does not include position information of a server on a network, the controller is configured to control the multi-function peripheral to transmit via a network having the network identification information, the self-identification information, with the device having the obtained terminal identification information being a recipient of the self-identification information, and wherein in a case that the network information includes the position information of the server on the network, but does not include network identification information, the controller is configured to control the multi-function peripheral to transmit, to the server indicated by the position information, the self identification information as the information addressed to the device having the obtained terminal identification information.  These features were not disclosed by the applied and/or cited prior art.  The above limitations with the rest of the claim limitations overcome the prior art as a whole.  Thus, based on the above, the claims are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD S DICKERSON whose telephone number is (571)270-1351.  The examiner can normally be reached on Monday-Friday 10AM-6PM EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHAD DICKERSON/           Primary Examiner, Art Unit 2672